Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.  The following is the examiner’s statement of reasons for allowance: 
The prior arts do not teach or render obvious the invention as recited in the independent claims.  More specifically, the prior arts do not teach the limitations of:
…wherein the priority policy comprises one or more deterministic prioritization rules, one or more probabilistic prioritization rules, and a priority determination machine learning model, and (i) the high priority subset and the low priority subset are determined using the one or more deterministic prioritization rules and (ii) a probabilistic ordering of the low priority subset is determined using the one or more probabilistic prioritization rules and the priority determination machine learning model; 
composing an investigatory subset comprising each of the processing objects in the high priority subset; 
until a termination time determined based on the processing time constraint and in accordance with the probabilistic ordering of the low priority subset: 
using a data processing model to determine whether to add a particular processing object in the low priority subset to the investigatory subset; and 
modifying the investigatory subset to add the particular processing object in response to determining to add the particular processing object to the investigatory subset; and 
causing display of an investigatory output user interface, wherein the investigatory output user interface describes each processing object found in the investigatory subset.
…, when taken in the context of the claim as a whole.
2.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 8,185,899 discloses scheduling a variety of tasks requests so that the execution of higher priority tasks is not inhibited by lower priority tasks.
U.S Publication No. 2016/0299788 discloses prioritizing event processing based on system workload.
U.S Publication No. 2007/0130215 discloses managing multiple updates to time-constrained data.
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762
 



/Andy Ho/
Primary Examiner
Art Unit 2194